Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-23 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 5-8 and 21-23 is/are objected to because of the following informalities:  

In regards to claim 5, the claim recites in line 5 “T4 is” and “T3 is”. The limitations must be preceded by the word “the” because the limitations were previously defined. For this reason, the claim is objected. Appropriate correction is required.
In regards to claim(s) 6-8, the claim(s) is/are objected due to its/their dependency on objected claim 5.

In regards to claim 6, the claim recites in lines 1-2 “wherein T2=T3+(Tdd-T1)”. The limitation must be preceded by the word “the” because the limitation was previously defined. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the T2=T3+(Tdd-T1)”.

In regards to claim(s) 7-8, the claim(s) is/are objected due to its/their dependency on objected claim 6.

In regards to claim 21, line 14 of the claim has the same issues described in the objection of claim 6 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 22, line 14 of the claim has the same issues described in the objection of claim 6 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 23, line 13 of the claim has the same issues described in the objection of claim 6 above. For this reason, the claim is objected. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 7-9 “wherein the second time is the time required to change the mode of the master module or module from receiver to transmitter or transmitter to receiver”. The word “the” in front of the limitation(s) “time required to change the mode of the master module or module from receiver to transmitter or transmitter to receiver” and “mode” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the second time is [[the]] a time required to change [[the]] a mode of the master module or module from receiver to transmitter or transmitter to receiver”.

In regards to claim(s) 2-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 5, the claim recites in line 5 “T4 is the master module signal detection time, and T3 is the module signal detection time”. The word “the” in front of the limitation(s) “master module signal detection time” and “module signal detection time” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the T4 is [[the]] a master module signal detection time, and the T3 is [[the]] a module signal detection time”.

In regards to claim(s) 6-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 14, the claim ends in a comma. Therefore, it is unclear if a limitation is mission from the claim or if the comma is a typo. For this reason, the claim is indefinite. The examiner has interpreted the last three lines of the claim in the following way in order to advance prosecution: 
“receive the return signal from the module with the master module, and
measure a time for the signal to travel from the master module to the module and the return signal back to the master module[[,]].”
Also, the claim recites in line 15-17 “wherein the second time is the time required to change the mode of the master module or module from receiver to transmitter or transmitter to receiver”. The word “the” in front of the limitation(s) “time required to change the mode of the master module or module from receiver to transmitter or transmitter to receiver” and “mode” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the second time is [[the]] a time required to change [[the]] a mode of the master module or module from receiver to transmitter or transmitter to receiver”.

In regards to claim(s) 15-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.

In regards to claim 15-20, each of the claims recite in line 1 “The downhole measurement system of claim”. The word “the” in front of the limitation(s) “downhole measurement system” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 14 recites a well measurement system. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted line 1 of each of the claims in the following way in order to advance prosecution: “The well measurement system of claim”.

In regards to claim 15, the claim recites in line 1 “wherein the time delay comprises”. The word “the” in front of the limitation(s) “time delay” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The limitation of time delay was deleted from claim 14 in the last amendment. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
15. (currently amended) The well measurement system of claim 14, wherein the information handling system is further configured to control the master module and the module to determine a time delay of the signal to travel from the master module to the module, wherein the time delay comprises propagation delay, phase shift, and/or or temperature effects.

In regards to claim 17, the claim recites in line 2 “with the time delay”. The word “the” in front of the limitation(s) “time delay” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The limitation of time delay was deleted from claim 14 in the last amendment. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way based on the interpretation given for claim 15 above in order to advance prosecution:
17. (Currently Amended) The well measurement system of claim [[14]]15, wherein the information handling system is configured to calibrate a formation property with the time delay.
In regards to claim 18, the claim recites in line 9 “a time for the signal”, in line 10 “and the return signal back to” and in line 11 “a second time delay of the signal to”. Claim 14 defines a signal and a return signal and claim 18 also defines a signal and a return signal. Therefore, it is unclear if the limitations recited in lines 9-11 are referring to the signals defined in claim 14 or to the signals defined in claim 18. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
measure a time for the signal transmitted to the second module to travel from the master module to the second module and the return signal received from the second module back to the master module from the second module, and
determine a second time delay of the signal transmitted to the second module to travel from the master module to the second module.

In regards to claim(s) 19-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 18.

In regards to claim 20, the claim recites in line 2 “comprises the time delay”. The word “the” in front of the limitation(s) “time delay” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The limitation of time delay was deleted from claim 14 in the last amendment. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that claim 18 is dependent on claim 15 based on the interpretation given to claim 15 above. 
In regards to claim 21, the claim recites in line 12 “the T4 is the master module signal detection time”. The word “the” in front of the limitation(s) “master module signal detection time” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the T4 is [[the]] a master module signal detection time”.

In regards to claim 22, the claim recites in line 12 “the T4 is the master module signal detection time”. The word “the” in front of the limitation(s) “master module signal detection time” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the T4 is [[the]] a master module signal detection time”.
Furthermore, the claim recites in line 16 “clock ticks during the second time for the signal to travel from the master module to the module and back to the master module”. The word “the” in front of the limitation(s) “second time for the signal to travel from the master module to the module and back to the master module” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “clock ticks during the 

In regards to claim 23, the claim recites in line 11 “the T4 is the master module signal detection time”. The word “the” in front of the limitation(s) “master module signal detection time” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the T4 is [[the]] a master module signal detection time”.
Furthermore, the claim recites in line 15 “clock ticks during the second time for the signal to travel from the master module to the module and back to the master module”. The word “the” in front of the limitation(s) “second time for the signal to travel from the master module to the module and back to the master module” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “clock ticks during the 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (WO-2017/099710) in view of Rodriguez et al. (US-7,650,388).

In regards to claim 1, Donderici teaches a method for calibrating a downhole tool [pg. 8 L. 13-15 and L. 21-22]. Donderici teaches that the method comprises a step of disposing a downhole tool in a borehole, wherein the downhole tool comprises a first device and a second device [fig. 1, fig. 5A, pg. 7 L. 11-12]. Furthermore, Donderici teaches that a master module is disposed on the first device and a module is disposed in the second device [pg. 8 L. 13-17]. Also, Donderici teaches that the method comprises a step of transmitting a signal from the master module to the module, a step of transmitting a return signal from the module to the master module, and a step of receiving the return signal with the master module [pg. 8 L. 15-17]. Donderici further teaches a step of measuring a one way travel time, which is equal to the time that takes the signal to travel from the master module to the module, and which is equal to the time that takes the return signal to travel from the module to the master module [pg. 8 L. 22-27]. This teaching means that the method comprises a step of measuring a time for the signal to travel from the master module to the module.  
Donderici teaches that the return signal is transmitted after a time [pg. 8 L. 16-17]. However, Donderici does not teach that the time is a fixed time.
On the other hand, Rodriguez teaches that a time for a return signal to be transmitted after a signal has been received can be a fixed time that permits the device receiving the return signal to switch from a transmitter mode to a receiver mode [fig. 5 elements 510 (510), 540 (return signal) and Td (time need to switch from transmitter mode to receiver mode), col. 6 L. 25-31]. This teaching means the time at which a return signal is transmitted can be a fixed time, wherein the fixed time at least comprises a second time, wherein the second time is a time required to change a mode of the master module from transmitter to receiver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rodriguez’s teachings to make the time after the return signal is transmitted to be a time that permits to switch from a transmitter mode to a receiver mode in the method taught by Donderici because it will permit the master module to have enough time to switch to receiver mode and receive the return signal successfully.

In regards to claim 2, the combination of Donderici and Rodriguez, as applied in claim 1 above, further teaches that the master module can transmit the signal and receive the return signal [see Donderici pg. 8 L. 15-17]. This teaching means that the master module comprises a master transmitter and a master receiver.
In regards to claim 5, the combination of Donderici and Rodriguez, as applied in claim 1 above, further teaches that the one way travel time (time for the signal to travel from the master module to the module) is equal to the round trip travel time (counter) minus all system delays and divided by 2 [see Donderici pg. 8 L. 22-25]. In other words, Tdd = (Counter – Tf-T4-T3)/2, wherein the Counter is a time for the signal to travel from the master module to the module and back to the master module as measured by the master module, the Tf is the fixed time, T4 is a master module signal detection time, and T3 is a module signal detection time.  

In regards to claim 9, the combination of Donderici and Rodriguez, as applied in claim 1 above, further teaches a step of transmitting the signal [see Donderici pg. 8 L. 13-19 and L. 22-27]. The combination does not explicitly teach that the signal is 1 hertz to 1 gigahertz. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used the claimed frequency to transmit the signals because a frequency of 1 hertz to 1 gigahertz will permit to transmit the signal reliably without errors.

In regards to claim 10, the combination of Donderici and Rodriguez, as applied in claim 1 above, further teaches a step of measuring resistivity of a formation with the first device and/or the second device to obtain a formation property [see Donderici pg. 4 L. 17-19].  

In regards to claim 11, the combination of Donderici and Rodriguez, as applied in claim 10 above, further teaches a step of calibrating the formation property with a time delay; and displaying a calibrated measurement of the formation property [see Donderici pg. 3 L. 15-18, pg. 9 L. 5-8 and L. 22-24]. 

In regards to claim 12, the combination of Donderici and Rodriguez, as applied in claim 10 above, further teaches that the time delay includes one or more measurements from propagation delay or phase shift [see Donderici pg. 8 L. 22-27, pg. 9 L. 7-8].  

In regards to claim 13, the combination of Donderici and Rodriguez, as applied in claim 1 above, further teaches a step of applying a time delay to a phase measurement [see Donderici pg. 9 L. 7-8].  

Claim(s) 3-4 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (WO-2017/099710) in view of Rodriguez et al. (US-7,650,388) as applied to claim(s) 1 above, and further in view of Ciglenec et al. (US-6,766,854).

In regards to claims 3 and 4, the combination of Donderici and Rodriguez teaches, as applied in claim 1 above, that the mater module and module each comprises a line transmitter/driver and a line receiver to transmit/receive the signal and transmit/receive the return signal [see Donderici pg. 4 L. 7-8 and L. 25-30, pg. 5 L. 11-15, pg. 8 L. 13-19]. However, the combination does not explicitly teach that the master module and the module change between the transmitter and the receiver in order to transmit/receive the signal and transmit/receive the return signal.
On the other hand, Ciglenec teaches that when a module uses the same communication channel to transmit and receive signals, the module can change the module from a driver controlled by the transmitter to a receiver controller by a receiver to receive signals [fig. 32, col. 34 L. 32-46].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ciglenec‘s teachings of switching between the transmitter and the receiver in the master module and the module taught by the Donderici because it will permit the modules to transmit and receive signals reliably using a single communication channel.

In regards to claim 14, the combination of Donderici, Rodriguez and Ciglenec, as shown in claims 1, 3 and 4, teaches a method performing the claimed functionality of the claimed system. Therefore, the combination also teaches the claimed system comprising the claimed components. The combination also teaches that the one way travel time is calculated from the round trip travel time [see Donderici pg. 8 L. 22-27]. This teaching means that the information handling system control the master module to measure a time for the signal to travel from the master module to the module and the return signal back to the master module (round trip travel time).

In regards to claim 15, the combination of Donderici, Rodriguez and Ciglenec, as applied in claim 14 above, further teaches that the one way travel time is calculated from the round trip travel time [see Donderici pg. 8 L. 22-27]. This teaching means that the system determines a time delay of a return signal to travel from the module to the master module (one way travel time). Also, the combination teaches that the time delay includes one or more measurements from propagation delay or phase shift [see Donderici pg. 8 L. 22-27, pg. 9 L. 7-8].  

In regards to claim 16, the combination of Donderici, Rodriguez and Ciglenec, as applied in claim 14 above, further teaches that the information handling system is configured to record measurement of resistivity of a formation with the first device and/or the second device to obtain a formation property [see Donderici pg. 3 L. 15-18, pg. 4 L. 17-19].  

In regards to claim 17, the combination of Donderici, Rodriguez and Ciglenec, as applied in claim 16 above, further teaches that the information handling system is configured to calibrate a formation property with the time delay [see Donderici pg. 9 L. 5-8]. 

In regards to claim 18, the combination of Donderici, Rodriguez and Ciglenec, as applied in claim 15 above, further teaches that the tool comprises more than two modules/devices and that the synchronization is process is repeated for each module [see Donderici pg. 7 L. 11-12, pg. 8 L. 13-19 and L. 22-27]. This teaching means that the same process described in claim 14 is repeated for the additional modules. Therefore, the combination teaches the limitations of claim 18.
In regards to claim 19, the combination of Donderici, Rodriguez and Ciglenec, as shown in claim 16 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici, Rodriguez and Ciglenec, as shown in claim 15 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 6-8 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 6, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: determining T2, wherein the T2 = T3 + (Tdd-T1), wherein the T2 is a time delay and the T1 is a time it takes for the signal to be transmitted and detected at the master module.  

In regards to claims 7 and 8, the claims would be allowable due to their dependency on claim 6.

Claim(s) 21-23 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claims 21-23, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: determining T2, wherein the T2 = T3 + (Tdd-T1), wherein the T2 is a time delay and the T1 is a time it takes for the signal to be transmitted and detected at the master module.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685